UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLUMBIA

Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 1 of 29

TIMOTHY MCPHERSON,
4551 Dallas PL. Apt. 304
Temple Hills, MD, 20748

Plaintiff
v.

COOK GROUP, INC.

SERVE: CSC Lawyers Incorporating Service
50 West Broad Street, Suite 1800

Columbus, Ohio 43215

AND

COOK MEDICAL, LLC,

F.K.A. COOK MEDICAL INCORPORATED
SERVE: CSC Lawyers Incorporating Service
50 West Broad Street, Suite 1800

Columbus, Ohio 43215

AND

COOK INCORPORATED

SERVE: CSC Lawyers Incorporating Service
50 West Broad Street, Suite 1800

Columbus, Ohio 43215

AND

WILLIAM COOK EUROPE APS,

SERVE: CSC Lawyers Incorporating Service
50 West Broad Street, Suite 1800

Columbus, Ohio 43215

Defendants.

IN RE: COOK MEDICAL, INC, [IVC FILTERS
MARKETING, SALES PRACTICES AND
PRODUCTS LIABILITY LITIGATION

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Case No

MDL No. 2570

 
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 2 of 29

COMPLAINT

 

INFRODUCTION

1, Plaintiff, Timothy McPherson, complains of COOK GROUP, INC., COOK
MEDICAL, LLC, FORMERLY KNOWN AS COOK MEDICAL INCORPORATED, COOK
INCORPORATED, AND WILLIAM COOK EUROPE APS, hereinafter collectively referred to
as “Cook” and/or “Defendants.” The allegations, claims and theories of recovery relate to the
Defendants’ design, manufacture, sale, testing, marketing, labeling, advertising, promotion
and/or distribution of its unsafe medical devices known as Gunther Tulip Vena Cava Filter, Cook
Celect Vena Cava Filter, and Cook Celect Platinum Vena Cava Filter hereinafter “Cook IVC

Filters” or “Cook’s IVC Filters.”

2. Cook IVC Filters are associated with, and cause, an increased risk for serious
injury and death as a result of adverse events including: tilting, perforation, fracture, breakage
and migration.

3. At all times relevant to this action, Cook intentionally, recklessly, and/or
negligently failed to act as to the known failures and injuries associated with its devices and/or
failed to warn about and concealed, suppressed, omitted, and/or misrepresented the risks,
dangers, defects and disadvantages of its IVC Filters.

4, At all times relevant to this action, Cook intentionally, recklessly, and/or
negligently advertised, labeled, promoted, marketed, sold and/or distributed its IVC Filters as a
safe medical device when in fact Cook had reason to know, and/or did know, that its IVC Filters

were not safe for its intended purposes, and that its IVC Filters caused serious injury and death.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 3 of 29

5. At all times relevant to this action, Cook is and was sirictly liable for injuries
caused by its IVC Filters because the devices are unreasonably dangerous and not accompanied
by adequate warnings about its danger.

6. As a producing or proximate result of having one of Defendants’ IVC Filters
implanted in Plaintiff, Plaintiff has suffered permanent and continuous injuries, physical pain and
suffering, mental anguish, physical impairment, loss of enjoyment of life, physical

disfigurement, loss of earning capacity and reasonable expenses for necessary medical care, in

 

the past and future.
PARTIES & JURISDICTION
7. Plaintiff Timothy McPherson is a citizen of the State of Maryland.
8, Defendant Cook Group, Incorporated is an Indiana Corporation with a principal

place of business located at 750 Daniels Way, Bloomington, Indiana 47404. Defendant Cook
Group, Incorporated regularly conducts business in the State of Illinois and Indiana, and is
authorized to do so. Defendant Cook Group, Inc. may be served with process upoi its registered
agent for service: C/O CSC Lawyers Incorporating Service, 50 West Broad Street, Suite 1800,
Columbus, Ohio 43215.

9. Defendant Cook Group, Inc. is the parent company of Defendant Cook Medical,
LLC, formerly known as Cook Medical Incorporated, and is an Indiana Corporation with a
principal place of business located at 750 Daniels Way, P.O. Box 489, Bloomington, Indiana
47402. Defendant Cook Group, Incorporated regularly conducts business in the State of Illinois
and Indiana, and is authorized to do so. Defendant Cook Medical, Incorporated may be served
with process upon its registered agent for service: C/O CSC Lawyers Incorporating Service, 50

West Broad Street, Suite 1800, Columbus, Ohio 43215.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 4 of 29

10. Defendant Cook Group, Inc. is the parent company of Defendant Cook
Incorporated and is an Indiana Corporation with a principal place of business located at 750
Daniels Way, P.O. Box 1608, Bloomington, Indiana 47402. Defendant Cook Group
Incorporated regularly conducts business in the State of Illinois and Indiana, and is authorized to
do so. Defendant Cook Incorporated may be served with process upon its registered agent for
service: C/O CSC Lawyers Incorporating Service, 50 West Broad Street, Suite 1800, Columbus,
Ohio 43215.

16. Defendant William Cook Europe APS is based in Bjaeverskov, Denmark and
regularly conducts business in the State of Illinois and Indiana, and is authorized to do so.
Defendant William Cook Europe APS may be served with process upon its registered agent for
service: C/O CSC Lawyers Incorporating Service, 50 West Broad Street, Suite 1800, Columbus,
Ohio 43215.

17. At all times alleged herein, the Cook defendants include any and all parent
companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers, and
organizational units of any kind, their predecessors, successors and assigns and their officers,
directors, employees, agents, representatives and any and all other persons acting on their behalf.

18. Cook develops, manufactures, sells and distributes medical devices for use in
various medical applications including endovascular cardiology, and surgical products
throughout the United States and around the world. Cook’s products at issue in this matter
include the Gunther Tulip Vena Cava Filter, Cook Celect Vena Cava Filter, and Cook Celect
Platinum Vena Cava Filter, all of which are used for the prevention of recurrent pulmonary

embolism via placement in the vena cava.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 5 of 29

19, This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because the
Plaintiff and the Defendants are citizens of different states, the amount in controversy exceeds
seventy-five thousand dollars ($75,000.00), excluding interest and costs and there is complete
diversity of citizenship between Plaintiff and Defendants.

20. The Court has personal jurisdiction over the Defendants under 28 U.S.C. §1391,
as at least one of the Defendants reside in this District and all Defendants regularly conduct
business in this State. The Defendants’ headquarters are located within the Bloomington,
Indiana, said facility being within this judicial district, and the Defendants are subject to personal
jurisdiction of this judicial district. Further, Defendants are present and doing business within
this state and have continuous and systematic contacts in every state in the United States of
America, including Plaintiffs’ state of residence.

21, At all times relevant, Cook was engaged in the business of researching, designing,
testing, developing, manufacturing, packaging, labeling, marketing, advertising, distributing,
promoting, warranting and selling in interstate commerce, its IVC Filters either directly or
indirectly through third parties or related entities.

22. The Defendants are subject to in personam jurisdiction in each state because of
the activity conducted therein. Defendants’ activities in each state include: marketing,
advertising, promoting, distributing, and receiving substantial compensation and profits from
sales and other acts that caused or contributed to the harm giving rise to this action. Defendants
also made or caused to be made material omissions and misrepresentations and breaches of

warranties in state of residence and citizenship.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 6 of 29

VENUE

27. This case is likely to be removed, as a tag-along action, to the pending MDL
action noted above. For purposes of remand and trial, venue is proper pursuant to 28 U.S.C.
$1391 in the federal judicial district of Plaintiff's state of residence.

28, A substantial amount of activity giving rise to the claims occurred in this District,
and Defendants may be found within this District. Therefore, venue is proper in this jurisdiction
under 28 U.S.C. §1391.

FACTUAL BACKGROUND

29. Defendanis design, research, develop, manufacturer, test, market, advertise,
promote, distribute, and sell products that are sold to and marketed to prevent, among other
things, recurrent pulmonary embolism via placement in the vena cava. Defendants’ products
include, the Gunther Tulip Vena Cava Filter, Cook Celect Vena Cava Filter, and Cook Celect
Platinum Vena Cava Filter (collectively referred to herein as “Cook Filters”), which are
introduced via a coaxial introducer sheath system.

30. Defendants sought Food and Drug Administration (“FDA”) approval to market
the Cook Filters and/or its components under Section 510(k) of the Medical Device Amendment.

31. Section 510(k) allows marketing of medical devices if the device is substantially
equivalent to other legally marketed predicate devices without formal review for the safety or
efficacy of the said device. The FDA explained the difference between the 510(k) process and
the more rigorous “premarket approval” process in an amicus brief filed with the Third Circuit in
Horn v. Thoratec Corp., 376 F.3d 163, 167 (3d Cir. 2004):

A manufacturer can obtain an FDA finding of “substantial equivalence” by
submitting a premarket notification to the agency in accordance with section

510(k)...A device found to be ‘substantially equivalent’ to a predicate device is said
to be “cleared” by FDA (as opposed to “approved” by the agency under a [premarket
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 7 of 29

approval]). A pre-market notification submitted under 510(k) is thus entirely
different from a [pre-market approval] which must include data sufficient to
demonstrate that the device is safe and effective. (Emphasis in original).

32. In Medtronic, Inc. v. Lohr, 518 U.S. 470,478-79 (1996), the Supreme Court
similarly described the 510(k) process, observing:

If the FDA concludes on the basis of the [manufacturer’s] §510(k) notification that
the device is ‘substantially equivalent’ to a pre-existing device, it can be marketed
without further regulatory analysis...The §510(k) notification process is by no
means comparable to the [premarket approval] process; in contract to the 1,200
hours necessary to complete a PMA review, the §510(k) review is completed in
average of 20 hours...Section §510(k) notification requires little information, rarely
elicits a negative response from the FDA, and gets process quickly.

33. An IVC filter, like the Cook Filters, is a device designed to filter blood clots
(called “thrombi”) that travel from the lower portions of the body to the heart and lungs. IVC
filters may be designed to be implanted, either temporarily or permanently, within the vena cava.

34. The inferior vena cava is a vein that returns blood to the heart from the lower
portion of the body. In certain people, and for various reasons, thrombi travel from vessels in the
legs and pelvis, through the vena cava into the lungs. Often these thrombi develop in the deep leg
veins. The thrombi are called “deep vein thrombosis” or DVT. Once the thrombi reach the lungs
they are considered “pulmonary emboli” or PE. An IVC filter, like the Cook IVC Filters, is
designed to prevent thromboembolic events.

35. The Cook Filters are retrievable filters.

36. The Cook Celect® Vena Cava Filter has four (4) anchoring struts for fixation and
eight (8) independent secondary struts to improve self-centering and clot trapping.

37. The Gunther Tulip® Vena Cava Filter has a top hook and (4) anchoring struts for

fixation and on each strut, it has a “flower” formation that is shorter than the strut where a wire
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 8 of 29

piece branches out on each side of the strut forming an overall “flower” type formation on each
strut.

38. At all times relevant hereto, the Cook Filters were widely advertised and
promoted by Defendants as safe and effective treatment for prevention of recurrent pulmonary
embolism via placement in the vena cava. At all times relevant hereto, Defendants knew its
Cook Filters were defective and knew that defect was attributable to the design’s failure to
withstand the normal anatomical and physiological loading cycles exerted in vivo.

39, A retrospective review of all Cook Gunther Tulip Filters and Cook Celect filters
retrieved between July 2006 and February 2008 was performed. One hundred and thirty (130)
filter retrievals were attempted but in 33 cases, the standard retrieval technique failed. The
authors concluded that “unsuccessful retrieval was due to significant endothelialization and caval
penetration” and that “hook endothelialization is the main factor resulting in failed retrieval and
continues to be a limitation with these filters.” O. Doody, et al.; “Assessment of Snared-Loop
Technique When Standard Retrieval of Inferior Vena Cava Filters
Fail” Cardiovasc Intervent Radiol (Sept 4, 2008 Technical Note),

40. A retrospective review of 115 patients who underwent Cook Celect IVC filter
insertion between December 2005 and October 2007 was performed. While filter insertion was
successful in all patients, the authors also concluded that “[flailed retrieval secondary to hook
endothelialization continues to be an issue with this filter.” O. Doody, et al; Journal of Medical
Imaging and Radiation Oncology “Initial Experience in 115 patients with the retrievable Cook
Celect vena cava filter” 53 (2009) 64-68 (original article).

41, In a review of clinical data related to 73 patients who had Celect IVC filter

implanted between August 2007 and June 2008, the authors found that the Celect IVC filter was
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 9 of 29

telated to a high incidence of caval filter leg penetration. Immediately after fluoroscopy-guided
filter deployment in 61 patients, four filters (6.5%) showed significant tilt. Follow-up abdominal
CT in 18 patients demonstrated filter related problems in 7 (39%), which included penetration of
filter legs in 4 and fracture/migration of filter components in 1.

42. In a study of Gunther Tulip and Celect IVC filters implanted between July 2007
and May of 2009 reported by Cardiovascular Interventional Radiology electronically on March
30, 2011 and published by journal in April 2012, one hundred percent of the Cook Celect filters
and Gunther Tulip filters imaged after 71 days of implant caused some degree of filter
perforation of the venal caval wall. Durack JC, et al, Cardiovasc Intervent Radiol., “Perforation
of the IVC: rule rather than the exception after longer indwelling times for the Gunther Tulip and
Celect Retrievable Filters,” 2012 Apr.; 35(2):299-308. Epub 2011 Mar 30, The authors
concluded: "Although infrequently reported in the clinical literature, clinical sequelae from IVC
filter components breaching the vena cava can be significant.” Defendants knew or should have
known that their IVC filters were more likely than not to perforate the vena cava wall.

43, This same study reported that tilt was seen in 20 out of 50 (40%) of the implanted

Gunther Tulip and Celect IVC filters and all titled filters also demonstrated vena_caval

 

perforation, Defendants knew or should have known that their IVC filters were more likely than
not tilt and to perforate.

44, While not inclusive of all medical studies published during the relevant time
period, the above references show that the Defendants failed to disclose to physicians, patients
and/or Plaintiff that its Cook Filters were subject to breakage, tilt, inability of removal, and

migration even though they knew or should have known the same was true.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 10 of 29

45, At all times relevant hereto, the Defendants continued to promote the Cook Filter
as safe and effective even when inadequate clinical trials had been performed to support long or
short to safety and/or efficacy.

46. The Defendants concealed the known risks and failed to warn of known or
scientifically knowable dangers and risks associated with the Cook Filters, as aforesaid.

47. The Cook Filters are constructed of conichrome.

48, Defendants specifically advertise the conichrome construction of the filter as a
frame which “reduces the risk of fracture.”

49, The failure of the Cook Filters is attributable, in part, to the fact that the Cook
Filters suffer from a design defect causing it to be unable to withstand the normal anatomical and
physiological loading cycles exerted in vivo.

50. At all times relevant hereto, the Defendants failed to provide sufficient warnings
and instructions that would have put Plaintiff and the general public on notice of the dangers and
adverse effects caused by implantation of the Cook Filters, including, but not limited to the
design’s failure to withstand the normal anatomical and physiological loading cycles exerted in
vivo.

51. The Cook Filters were designed, manufactured, distributed, sold and/or supplied
by the Defendants, and were marketed while defective due to the inadequate warnings,
instructions, labeling, and/or inadequate testing in light of Defendants’ knowledge of the
products’ failure and serious adverse events.

52. That at all times relevant hereto, the officers and/or directors of the Defendants
named herein participated in, authorized and/or directed the production and promotion of the

aforementioned products when they knew or should have known of the hazardous and dangerous
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 11 of 29

propensities of the said products, and thereby actively participated in the tortious conduct that
resulted in the injuries suffered by Plaintiff.

53. On or about January 26", 2018, a Cook Celect Platinum Filter was implanted into
Plaintiff's body. This Filter is included, for all matters alleged and generally referred to, as
“Cook IVC Filters” or “IVC Filters” herein.

54. On or about March 30", 2018, removal of the IVC Filter was attempted, but failed
due to blood clots in an around the IVC Filter,

55, On or about October 15", 2018, it was noted that one of the IVC Filter prongs had
perforated and extended beyond the IVC, into the pancreatic uncinate.

56. On or about February 5", 2019, removal of the IVC Filter was attempted, but
failed due to biced clots in an around the IVC Filter,

57. On or about February 14", 2019, the IVC Filter was successfully removed.

COUNT I: STRICT PRODUCTS LIABILITY — FAILURE TO WARN

58. Plaintiff repeats and re-alleges each and every allegation herein above, as if set
forth in full, in this cause of action.

59. Cook IVC Filters were defective and unreasonably dangerous when they left the
possession of the Defendants in that they contained warnings insufficient to alert consumers,
including Plaintiff, of the dangerous risks associated with the subject product, including but not
limited to the risk of tilting, perforation, fracture and migration which are associated with and did
cause serious injury and/or death.

60. Information provided by Cook to the medical community and to consumers
concerning the safety and efficacy of its IVC Filters did not accurately reflect the serious and

potentially fatal adverse events Plaintiff could suffer.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 12 of 29

61. At all times relevant hereto, the Cook IVC Filters were dangerous and presented a
substantial danger to patients who were implanted with the Cook IVC Filters, and these risks and
dangers were known or knowable at the times of distribution and implantation in Plaintiff.
Ordinary consumers would not have recognized the potential risks and dangers the Cook IVC
Filters posed to patients, because their use was specifically promoted to improve health of such
patients.

62. Had adequate warnings and instructions been provided, Plaintiff would not have
been implanted with Cook IVC Filters, and would not have been at risk of the harmful injuries
described herein. Defendants failed to provide warnings of such risks and dangers to the Plaintiff
and Plaintiff's medical providers as described herein. Neither Plaintiff, nor Plaintiff's physicians
knew, nor could they have learned through the exercise of reasonable care, the risks of serious
injury and/or death associated with and/or caused by Cooks’ IVC Filters.

63. Defendants knew or had knowledge that the warnings that were given failed to
properly warn of the increased risks of serious injury and/or death associated with and/or caused
by Cook IVC Filters.

64, Plaintiff, individually and through the implanting physicians, reasonably relied
upon the skill, superior knowledge and judgment of the Defendants.

65. Defendants had a continuing duty to warn Plaintiff and its physicians of the
dangers associated with the subject products.

66. Safer alternatives were available that were effective and without risks posed by
Cooks’ IVC Filters.

67. As a proximate or producing result of the Cook IVC Filters’ defects, as described

herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 13 of 29

including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.

68. By reason of the foregoing, Defendants are liable to Plaintiff for damages as a
result of their failure to warn and/or adequately warn Plaintiff and Plaintiff's healthcare
professionals about the increased risk of serious injury and death caused by their defective IVC
filters.

69. WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seeks damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other and
further relief as this Court deems just and proper,

COUNT II: STRICT PRODUCTS LIABILITY — DESIGN DEFECT

65. Plaintiff repeats and re-allege each and every allegation herein above, as if set
forth in full, in this cause of action.

66. Defendants have a duty to provide adequate warnings and instructions for their
products including their IVC Filters, to use reasonable care to design a product that is not
unreasonably dangerous to users.

67. At all times relevant to this action, Defendants designed, tested, manufactured,
packaged, labeled, marketed, distributed, promoted and sold their [VC Filters, placing the
devices into the stream of commerce.

68. At all times relevant to this action, Cook’s IVC Filters were designed, tested,

inspected, manufactured, assembled, developed, labeled, sterilized, licensed, marketed,
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 14 of 29

advertised, promoted, sold, packaged, supplied and/or distributed by Defendants in a condition
that was defective and unreasonably dangerous to consumers, including Plaintiff.

69. Cook IVC Filters are defective in their design and/or formulation in that they are
not reasonably fit, suitable, or safe for its intended purpose and/or its foreseeable risks exceed the
benefits associated with their design and formulation.

70. Cook IVC Filters were expected to reach, and did reach, users and/or consumers
including Plaintiff, without substantial change in the defective and unreasonably dangerous
condition in which they were manufactured and sold.

71. Plaintiff's physicians implanted this filter as instructed via the Instructions for
Use and in a foreseeable manner as normally intended, recommended, promoted, and marketed
by the Defendants. Plaintiff received and utilized the Cook IVC Filter in a foreseeable manner as
normally intended recommend, promoted, and marketed by the Defendants,

72, Cook IVC Filters were and are unreasonably dangerous in that, as designed, failed
to perform safely when used by ordinary consumers, including Plaintiff, including when the
filters were used as intended and in a reasonably foreseeable manner.

73. Cook IVC Filters were and are unreasonably dangerous and defective in design or
formulation for their intended use in that, when they left the hands of the manufacturers and/or
supplier, they posed a risk of serious vascular and other serious injury which could have been
reduced or avoided, inter alia, by the adoption of a feasible reasonable alternative design. There

were safer alternative designs for the like products.

74, Cook IVC Filters were insufficiently tested and caused harmful adverse events

that outweighed any potential utility.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 15 of 29

75. Cook IVC Filters, as manufactured and supplied, were defective due to
inadequate warnings, and/or inadequate clinical trials, testing, and study, and inadequate
reporting regarding the results of the clinical trials, testing and study.

76. Cook IVC Filters, as manufactured and supplied, were defective due to its no
longer being substantially equivalent to its predicate device with regard to safety and
effectiveness.

77. Cook IVC Filters as manufactured and supplied by the Defendants are and were
defective due to inadequate post-marketing warnings or instructions because, after Defendants
knew or should have known of the risk of injuries from use and acquired additional knowledge
and information confirming the defective and dangerous nature of its IVC Filters, Defendants
failed to provide adequate warnings to the medical community and the consumers, to whom
Defendants were directly marketing and advertising; and further, Defendants continued to
affirmatively promote their [VC Filters as safe and effective and as safe and effective as their
predicate device.

78. As a proximate or producing result of the Cook IVC Filters’ defects, as described
herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.. |

79, By reason of the foregoing, Defendants are liable to Plaintiff for damages as a
result of their failure to warn and/or adequately warn Plaintiff and Plaintiff's healthcare
professionals about the increased risk of serious injury and death caused by their defective IVC

filters.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 16 of 29

80. WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seck damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other and
further relief as this Court deems just and proper.

COUNT Il: NEGLIGENCE

81. Plaintiff repeats and re-alleges each and every allegation herein above, as if set
forth in full, in this cause of action.

82. At all times relevant to this cause of action, the Cook Defendants were in the
business of designing, developing, manufacturing, marketing and selling sophisticated medical
devices, including its Cook IVC Filters.

83. At all times relevant hereto, the Cook Defendants were under a duty to act
reasonably to design, develop, manufacture, market and sell a product that did not present a risk
of harm or injury to the Plaintiff and to those people receiving their IVC Filters.

84. At the time of manufacture and sale of the Cook IVC Filters, the Cook
Defendants knew or reasonably should have known the Cook IVC Filters:

a. were designed and manufactured in such a manner so as to present an
unreasonable risk of fracture of portions of the device, as aforesaid;

b. were designed and manufactured so as to present an unreasonable risk of
migration of the device and/or portions of the device, as aforesaid;

c. were designed and manufactured to have unreasonable and insufficient strength
or structural integrity to withstand normal placement within the human body;

and/or

d. were designed and manufactured so as to present an unreasonable risk of
perforation and damage to the vena caval wall.

85. Despite the aforementioned duty on the part of the Cook Defendants, they

committed one or more breaches of their duty of reasonable care and were negligent in:
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 17 of 29

a. unreasonably and/or carelessly failing to properly warn of the dangers and risks
of harm associated with the Cook IVC Filters, specifically its incidents
fracture, migration, perforation and other failure;

b. unreasonably and/or carelessly manufacturing a product that was insufficient in
strength or structural integrity to withstand the foreseeable use of normal
placement within the human body;

c. unreasonably and/or carelessly designed a product that was insufficient in
strength or structural integrity to withstand the foreseeable use of normal
placement within the human body; and

d. unreasonably and/or carelessly designed a product that presented a risk of harm
to the Plaintiff and others similarly situated in that it was prone to fail.

86. As a proximate or producing result of the Cook IVC Filters’ defects, as described
herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.

87. By reason of the foregoing, Defendants are liable to Plaintiff for damages as a
result of their failure to warn and/or adequately warn the Plaintiff and Plaintiff's healthcare
professionals about the increased risk of serious injury caused by their defective IVC filters.

88. WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seck damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other an
further relief as this Court deems just and proper; further,

COUNT IV: NEGLIGENCE PER SE

(Violation of 21 U.S.C. §§321, 331, 352 and 21 C.F.R. §§1.21, 801, 803, 807, 820)
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 18 of 29

89. Plaintiff repeats and re-alleges cach and every allegation herein above, as if set
forth in full, in this cause of action.

90. At all times herein mentioned, Defendants had an obligation not to violate the
law, including the Federal Food, Drug and Cosmetic Act and the applicable regulations, in the
manufacture, design, testing, production, processing, assembling, inspection, research,
promotion, advertising, distribution, marketing, promotion, labeling, packaging, preparation for
use, consulting, sale, warning and post-sale warning and other communications of the risks and
dangers of Cook IVC Filters.

91. By reason of its conduct as alleged herein, Cook Defendants violated provisions
of statutes and regulations, including but not limited to, the following:

a. Federal Food, Drug and Cosmetie Act, 21 U.S.C.

§§331 and 352, by misbranding its Cook IVC Filters;

b. Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 321, in making statements
and/or representations via word, design, device or any combination thereof
failing to reveal material facts with respect to the consequences that may result
from the use of Cook IVC Filters to which the labeling and advertising relates;

c. 21 C.F.R. §1.21, in misleading the consumers and patients by concealing
material facts in light of representations made regarding safety and efficacy of
its Cook IVC Filters;

d. 21 C.F.R. §801, in mislabeling its Cook IVF Filters as to safety and
effectiveness of its products and by failing to update its label to reflect post-
marketing evidence that Cook IVC Filters were associated with an increased

tisk of injuries due to tilting, fracture, migration and perforation;
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 19 of 29

e. 21 CFR. §803, by not maintaining accurate medical device reports regarding
adverse events of tilting, fracture, migration and perforation and/or
misreporting these adverse events maintained via the medical device reporting
system;

f. 21 C.F.R. §807, by failing to notify the FDA and/or the consuming public
when its Cook IVC Filters were no longer substantially equivalent with regard
to safety and efficacy with regard to post-marketing adverse events and safety
signals; and

g. 21 C.F.R. §820, by failing to maintain adequate quality systems regulation
including, but not limited to, instituting effective corrective and preventative
actions,

92. As a proximate or producing result of the Cook IVC Filters’ defects, as described
herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.

93. WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seeks damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other and

further relief as this Court deems just and proper.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 20 of 29

COUNT V: BREACH OF EXPRESS WARRANTY

93. Plaintiff repeats and re-alleges each and every allegation herein above, as if set
forth in full, in this cause of action. Plaintiff, though Plaintiff's medical providers, purchased
Cook IVC Filters from the Cook Defendants.

94. At all times to this cause of action, the Cook Defendants were merchants of goods
of the kind including medical devices and vena cava filters (i.e., Cook IVC Filters).

95. At the time and place of sale, distribution and supply of the Cook IVC Filters to
Plaintiffs (and to other consumer and the medical community), the Defendants expressly
represented and warranted in their marketing materials, both written and orally, and in the IFUs,
that the Cook IVC Filters were safe, well-tolerated, efficacious, and fit for their intended purpose
and were of marketable quality, that they did not produce any unwarned-of dangerous side
effects, and that they were adequately tested.

96. At the time of Plaintiff's purchase from Defendants, the Cook IVC Filters were
not in a merchantable condition and Defendants breached their expressed warranties, in that the
filters:

a. were designed in such a manner so as to be prone to a unreasonably high
incident of fracture, perforation of vessels and organs, and/or migration;

b. were designed in such a manner so as to result in a unreasonably high incident
of injury to the organs of its purchaser; and

c. were manufactured in such a manner so that the exterior surface of the Cook
Filters were inadequately, improperly and inappropriately designed causing the

device to weaken and fail.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 21 of 29

97. As a proximate or producing result of the Cook IVC Filters’ defects, as described
herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.

98. By reason of the foregoing, Defendants are liable to Plaintiff for damages as a
result of their breach express warranty.

99, WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seek damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other an
further relief as this Court deems just and proper; further,

COUNT VI: BREACH OF IMPLIED WARRANTY

100. Plaintiff repeats and re-alleges each and every allegation herein above, as if set
forth in full, in this cause of action.

101. At all relevant and material times, Defendants manufactured, distributed,
advertised, promoted, and sold its IVC Filters.

102. At all relevant times, the Defendants intended its [VC Filters be used in the
manner that Plaintiff in fact used them.

103. Defendants impliedly warranted their IVC Filters to be of merchantable quality,
safe and fit for the use for which the Defendants intended them and for which Plaintiffs in fact
used them.

104, Defendants breached their implied warranties as follows:
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 22 of 29

a. Defendants failed to provide the warning or instruction and/or an adequate
warming or instruction which a manufacturer exercising reasonable care would
have provided concerning that risk, in light of the likelihood that its Cook IVC
Filters would cause harm;

b. Defendants manufactured and/or sold their Cook IVC Filters and said filters
did not conform to representations made by the Defendants when they left the
Defendants’ control;

c. Defendants manufactured and/or sold their Cook IVC Filters which were more
dangerous than an ordinary consumer would expect when used in an intended
or reasonably foreseeable manner, and the foreseeable risks associated with the
Cook Filters’ design or formulation exceeded the benefits associated with that
design. These defects existed at the time the products left the Defendants’
control; and

d. Defendants manufactured and/or sold their Cook IVC Filters when they
deviated in a material way from the design specifications, formulas or
performance standards or from otherwise identical units manufactured to the
same design specifications, formulas, or performance standards, and these
defects existed at the time the products left the Defendants’ control.

105. Further, Defendants’ marketing of their Cook IVC Filters was false and/or
misleading.
106. Plaintiff, through Plaintiffs physicians, relied on these representations in

determining which IVC filter to use for implantation in the Plaintiff.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 23 of 29

107. Defendants’ IVC Filters were unfit and unsafe for use by users as they posed an
unreasonable and extreme risk of injury to persons using said products, and accordingly
Defendants breached their expressed warranties and the implied warranties associated with the
product.

108. The foregoing warranty breaches were a substantial factor in causing Plaintiff's
injuries and damages as alleged.

109. As a proximate or producing result of the Cook IVC Filters’ defects, as described
herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.

110. By reason of the foregoing, Defendants are liable to the Plaintiff for damages as a
result of their breaches of implied warranty.

111. WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seeks damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other and
further relief as this Court deems just and proper,

COUNT VU: VIOLATIONS OF APPLICABLE STATE LAW PROHIBITING

CONSUMER FRAUD AND UNFAIR AND DECEPTIVE TRADE PRACTICES

112. Plaintiff repeats and re-alleges each and every allegation herein above, as if set
forth in full, in this cause of action.

113. Defendants had a statutory duty to refrain from unfair or deceptive acts or

practices in the sale and promotion of Cook’s IVC Filters to Plaintiff.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 24 of 29

114. Defendants engaged in unfair, unconscionable, deceptive, fraudulent and
misleading acts or practices in violation of all states’ consumer protection laws, identified below.
115. Through its false, untrue and misleading promotion of Cook’s IVC Filters,

Defendants induced Plaintiff to purchase and/or pay for the purchase of Cook’s IVC Filters.

116. Defendants misrepresented the alleged benefits and characteristics of Cook’s IVC
Filters; suppressed, omitted, concealed, and failed to disclose material information concerning
known adverse effects of Cook’s IVC Filters; misrepresented the quality and efficacy of Cook’s
IVC Filters as compared to much lower-cost alternatives; misrepresented and advertised that
Cook’s IVC Filters were of a particular standard, quality, or grade that they were not;
misrepresented Cook’s [VC Filters in such a manner that later, on disclosure of the true facts,
there was a likelihood that Plaintiff would have opted for an alternative IVC Filter or method of
preventing pulmonary emboli.

117. Defendants’ conduct created a likelihood of, and in fact caused, confusion and
misunderstanding. Defendants’ conduct misled, deceived, and damaged Plaintiff, and
Defendants’ fraudulent, misleading, and deceptive conduct was perpetrated with an intent that
Plaintiff rely on said conduct by purchasing and/or paying for purchases of Cook’s IVC Filters.
Moreover, Defendants knowingly took advantage of Plaintiff, who was reasonably unable to
protect Plaintiff's interests due to ignorance of the harmful adverse effects of Cook’s IVC Filters.

118. Defendants’ conduct was willful, outrageous, immoral, unethical, oppressive,
unscrupulous, unconscionable, and substantially injurious to Plaintiff and offends the public
conscience.

119. Plaintiff purchased Cook’s IVC Filters primarily for personal, family, or

household purposes.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 25 of 29

120. As a result of Defendants’ violative conduct in Plaintiff's state of citizenship,
Plaintiff purchased and/or paid for purchases of Cook IVC Filters that were not made for resale.

121. Defendants engaged in unfair competition or deceptive acts or practices in
violation of D.C. Code Ann, § 28-3901 et seg.

122. As a proximate or producing result of the Cook IVC Filters’ defects, as described.
herein, and as implanted into Plaintiff, Plaintiff suffered permanent and continuous injuries,
including physical pain and suffering, mental anguish, physical impairment, loss of enjoyment of
life, physical disfigurement, loss of earning capacity and reasonable expenses for necessary
medical care, all both past and future.

123. WHEREFORE, Plaintiff demands judgment against the Cook Defendants and
seeks damages as detailed herein including: compensatory damages, exemplary damages, and
punitive damages, together with interest, the costs of suit and attorneys’ fees, and such other and
further relief as this Court deems just and proper.

COUNT VII: PUNITIVE DAMAGES

124. Plaintiffs repeat and re-allege each and every allegation herein above, as if set
forth in full, in this cause of action.

125. At all times material hereto, Defendants knew or should have known that their
Cook IVC Filters were inherently dangerous with respect to the risk of tilt, fracture, migration
and/or perforation.

126. At all times material hereto, Defendants attempted to misrepresent and did
knowingly misrepresent facts concerning the safety of their Cook [VC Filters.

127. Defendants’ misrepresentations included knowingly withholding material

information from the medical community and the public, including Plaintiff's physicians,
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 26 of 29

concerning the safety of their Cook IVC Filters. The Defendants’ conduct was willful, wanton,
and undertaken with a conscious indifference to the consequences that consumers of their
product faced, including Plaintiff.

128. At all times material hereto, Defendants knew and recklessly disregarded the fact
that their Cook IVC Filters have an unreasonably high rate of tilt, fracture, migration and/or
perforation.

129. Notwithstanding the foregoing, Defendants continued to market their Cook IVC
Filters aggressively to consumers, including Plaintiff, without disclosing the aforesaid side
effects.

130. Defendants knew of their TVC Filters’ lack of warnings regarding the risk of
fracture, migration, and/or perforation, but intentionally concealed and/or recklessly failed to
disclose that risk and continued to market, distribute, and ell their Filters without said warnings
so as to maximize sales and profits at the expense of the health and safety of the public,
including Plaintiff, in conscious disregard of the foreseeable harm caused by Cook’s IVC Filters.

131. Defendants’ intentional and/or reckless failure to disclose information deprived

Plaintiff's physicians of necessary information to enable them to weigh the true risks of using
Cook IVC Filters against their benefits.

132. As a producing or proximate result of Defendants’ willful, wanton, careless,
reckless, conscious, and deliberate disregard for the safety and rights of consumers including
Plaintiff, Plaintiff suffered permanent and continuous injuries, including physical pain and
suffering, mental anguish, physical impairment, loss of enjoyment of life, physical
disfigurement, loss of earning capacity and reasonable expenses for necessary medical care, all

both past and future.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 27 of 29

133. Defendants’ aforesaid conduct was committed with knowing, conscious, careless,
reckless, willful, wanton, and deliberate disregard for the safety and rights of consumers
including Plaintiffs, thereby entitling Plaintiff to punitive damages in an amount appropriate to
punish Defendants and deter them from similar conduct in the future.

TOLLING OF THE LIMITATIONS PERIOD

195, Defendants, through its affirmative misrepresentations and omissions, actively
concealed from Plaintiffs and Plaintiff's healthcare providers the true and significant risks
associated with Cook’s IVC Filters.

196. As aresult of Defendants’ actions, Plaintiff and Plaintiff's prescribing physicians
were unaware, and could not have reasonably known or have learned through reasonable
diligence, that Plaintiff had been exposed to the risks identified in this Complaint, and that those
risks were the result of Defendants’ acts, omissions, and misrepresentations.

197, Accordingly, no limitations period ought to accrue until such time as Plaintiff
knew or reasonably should have known of some causal connection between Plaintiff being
implanted with a Cook IVC Filter and the harm Plaintiff suffered as a result.

198. Additionally, the accrual and running of any applicable statute of limitations have
been tolled by reason of Defendants’ fraudulent concealment.

199, Additionally, Defendants are equitably estopped from asserting any limitations
defense by virtue of their fraudulent concealment and other misconduct as described,

200. Additionally, the limitations period ought to be tolled under principles of
equitable tolling.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment against the Cook Defendants as follows:
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 28 of 29

A, All Compensatory damages, including without limitation physical pain
and suffering, mental anguish, physical impairment, loss of enjoyment of life, physical

disfigurement, loss of earning capacity and reasonable expenses for necessary medical

care, all both past and future.

B. Consequential damages;

C. Punitive damages in an amount sufficient to punish Defendants and set an
example;

D. Disgorgement of profits;

E. Restitution;

FE, Costs and fees of this action, including reasonable attorney’s fees;

G. Prejudgment interest and all other interest recoverable; and

H. Such other additional and further relief as Plaintiff may be entitled to in

law or in equity according to the claims pled herein.
Case 1:21-cv-00765 Document1 Filed 03/23/21 Page 29 of 29

DEMAND FOR JURY TRIAL
Plaintiff respectfully requests trial by jury in the above case as to all issues.

Respectfully submitted,

/s/ David M. Kopstein

David M. Kopstein (#292995)
Kopstein & Associates, LLC
9831 Greenbelt Road | Suite 205
Seabrook, MD 20706

(301) 552-3330

(301) 552-2170 - facsimile
dkopstein@cox.net

Lead Counsel for Plaintiff

/s/ John T. Kirtley, HI
JOHN T. KIRTLEY, I]

Texas Bar No. 11534050

2603 Oak Lawn Avenue, Suite 300
P.O. Box 199109

Dallas, Texas 75219

(214) 521-4412

(214) 526-6026 Fax
ikirtley@lawyerworks.com

(Asst. molvera@lawyerworks.com)

Of Counsel for Plaintiff
